PER CURIAM:
Banque Commerciale Privee appeals from a judgment of the District Court for the Southern District of New York (William C. Conner, Judge) granting summary judgment for Irving Trust Company on the latter’s counterclaim against interpleading plaintiff Banque Worms. The judgment ordered payment to Irving Trust of $3,600,-000, plus interest, pursuant to a letter of credit issued in favor of Irving Trust Company by Banque Commerciale Privee and confirmed by Banque Worms.
*788For the reasons fully set forth in Judge Conner’s careful and comprehensive analysis, reported at 679 F.Supp. 1173, we affirm the judgment of the District Court.